Exhibit 10.2

Schedule 2

Form of Parent Guarantee

PARENT GUARANTEE

Dated                31 May    2020

By:

 

(1)

SEACOR MARINE HOLDINGS INC (the “Guarantor”)

In favour of:

 

(2)

CHINA SHIPPING FAN TAI LIMITED (the “1st Beneficiary”)

 

(3)

CHINA SHIPPING INDUSTRY (HONG KONG) CO., LIMITED (the “2nd Beneficiary”).

The 1st Beneficiary and the 2nd Beneficiary are together referred to as the
Beneficiaries hereinunder.

Whereas:

 

(A)

The Beneficiaries and SEACOR OFFSHORE ASIA LLC (the “Purchaser”) entered into
sale and purchase agreement dated 31 May 2020 (the “SPA”).

 

(B)

This Guarantee is being issued in connection with certain of the obligations of
the Purchaser under the SPA.

This Deed witnesses as follows:

1 Definitions and Interpretation

 

1.1

In this Guarantee:

“Agreed Port” means the closest major port in the People’s Republic of China to
the place where the Relevant Vessel is trading.

“Guarantee Liability Amount” means:

 

  (i)

If the Vessel Return Condition is satisfied, the full outstanding balance of the
Guaranteed Obligations as of the Trigger Event Date, plus any Enforcement Costs
and Expenses arising after such date, after taking into account all amounts
received by the Beneficiaries from any sale or other disposition of the Relevant
Vessel in accordance with clause 2.6 or otherwise received from the Purchaser;
or

 

  (ii)

If the Vessel Return Condition is not satisfied, the full outstanding balance of
the Guaranteed Obligations as of the Trigger Event Date, plus any Enforcement
Costs and Expenses arising after such date.

“Guaranteed Obligations” means all obligations and liabilities of the Purchaser
to the Beneficiaries in respect of the amount payable by the Purchaser in
respect of the unpaid Instalments and interest pursuant to the SPA plus
Enforcement Costs and Expenses.

“Instalments” means all of the instalments of the Transfer Price as provided in
Clause 3 and Clause 10 of the SPA.

 

Page 1



--------------------------------------------------------------------------------

“Enforcement Costs and Expenses” means all out-of-pocket and documented fees,
charges, expenses, and outgoings of whatever nature (including, but not limited
to, tax, registration fees and legal costs) reasonably incurred and paid by the
Beneficiaries in connection with the enforcement or exercise of the mortgage or
sale or other disposition of the Relevant Vessels.

“Trigger Event Date” means, upon the Beneficiaries’ rights under Clause 10.4
and/or Clause 10.5 of the SPA becoming enforceable, the date that is ninety days
after the Beneficiaries’ service of the written notice to request the immediate
return of the Relevant Vessel to the Beneficiaries at an Agreed Port.

“Vessel Return Condition” means the return of the Relevant Vessel to
Beneficiaries at an Agreed Port by the Trigger Event Date.

 

1.2

Words and expressions defined in the SPA have the same meaning in this
Guarantee.

 

1.3

Each reference to:

 

  1.3.1

the plural number includes the singular and vice versa;

 

  1.3.2

persons include corporations, partnerships, associations of persons (whether
incorporated or not) or governmental or quasi-governmental bodies or authorities
and vice versa;

 

  1.3.3

Clauses are references to clauses of this Guarantee;

 

  1.3.4

any document are to that document as amended, supplemented, novated or replaced
from time to time;

 

  1.3.5

statutes or provisions of statutes are references to those statutes, or those
provisions, as from time to time amended, replaced or re-enacted; and

 

  1.3.6

the Beneficiaries include each of its successors.

 

1.4

Clause headings shall not affect the meaning of any provision.

 

2

Guarantee

 

2.1

Subject to clause 2.4, the Guarantor:

 

  2.1.1

irrevocably and unconditionally guarantees the due and punctual discharge of
each Guaranteed Obligation as it falls due;

 

  2.1.2

as a separate and independent obligation, shall pay to the Beneficiaries on
demand by the Beneficiaries as a principal debtor by way of indemnity for the
Guaranteed Obligations, all such monies (including, without limitation,
principal, interest and expenses) due and payable by the Purchaser in respect of
the Instalments pursuant to the SPA; and

 

  2.1.3

shall, if any Guaranteed Obligation becomes unenforceable, invalid or illegal,
as an independent and primary obligation, indemnify the Beneficiaries
immediately on demand against any cost, loss or liability the Beneficiaries may
incur as a result of the Purchaser not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by the
Purchaser on the date when it would have been due.

 

Page 2



--------------------------------------------------------------------------------

2.2

Interest shall:

 

  2.2.1

accrue at the rate of 7% on any amount not paid under this Guarantee from the
date of demand until actual payment both before and after judgment on a daily
basis and on a 360-day year basis;

 

  2.2.2

be compounded quarterly both before and after judgment; and

 

  2.2.3

be payable on demand made by the Beneficiaries from time to time.

 

2.3

This Guarantee shall take effect upon signing by the parties hereto and shall
remain in force until all sums due and owing in accordance with the terms of
this Guarantee have been paid to the Beneficiaries by the Guarantor (or the
Purchaser).

 

2.4

The payment obligations of the Guarantor under this Guarantee shall be superior
to any of the liability it owes to its Affiliates (including but not limited to
the Purchaser) and shall rank at least pari passu with the claims of all its
other unsecured and unsubordinated creditors.

 

2.5

Notwithstanding anything to the contrary contained in this Guarantee, the
Guarantor’s maximum aggregate liability under this Guarantee shall not exceed
the Guarantee Liability Amount.

 

2.6

The Beneficiaries shall not proceed or claim against the Guarantor under this
Guarantee unless:

 

  2.6.1

if the Vessel Return Condition is satisfied, the Trigger Event Date has occurred
and the Beneficiaries have, subject to clause 2.7 below, sold or otherwise
disposed of the Relevant Vessel in accordance with the terms of the Mortgage and
Guaranteed Obligations remain outstanding after application of the net proceeds
of such sale or other disposition to the repayment of the Instalments and
interest pursuant to the SPA in accordance with the terms of the Mortgage and
the SPA; or

 

  2.6.2

if the Vessel Return Condition is not satisfied, the Trigger Event Date has
occurred.

 

2.7

The Beneficiaries shall give the Guarantor not less than 45 days’ notice of any
intended bona fide sale or other disposition of the Relevant Vessel pursuant to
the exercise by the Beneficiaries of its remedies under the Mortgage so as to
afford the Guarantor the opportunity to maximise the amount of the
Beneficiaries’ recovery from such sale or disposition. Without prejudice to the
generality of other provisions under this Guarantee, the Beneficiaries shall
conduct such sale or other disposition of the Relevant Vessel in good faith.

 

3

Preservation of Liability

 

3.1

Action or inaction by Beneficiaries. The Beneficiaries may without notice to the
Guarantor and without prejudice to any obligation of the Guarantor:

 

  3.1.1

grant, discontinue, increase, reduce, terminate or vary in any way any agreement
with or financial accommodation to any person or any related banking charges,
interest or fees;

 

  3.1.2

allow time, indulgence or other concession to any person;

 

  3.1.3

enter into, vary, release or refrain from taking, perfecting or enforcing any
right or security which it holds now or in the future from any person; and

 

  3.1.4

do or neglect to do anything which (but for this Clause) might operate to
release or reduce the obligations of the Guarantor under this Guarantee.

 

Page 3



--------------------------------------------------------------------------------

3.2

Other circumstances The liability of the Guarantor to the Beneficiaries shall
not be affected by:

 

  3.2.1

any security given or payment made to the Beneficiaries being avoided or reduced
under any law relating to insolvency;

 

  3.2.2

any change in the constitution or composition of the Beneficiaries, the
Purchaser or the Guarantor or any statutory or other compromise or arrangement
with creditors affecting the Purchaser;

 

  3.2.3

the insolvency, bankruptcy, liquidation, winding-up, incapacity, lack of
authority, death or disability of the Guarantor or the Purchaser or of any
person purporting to act on behalf of either of them;

 

  3.2.4

any amendment of the SPA that may be agreed between the Beneficiaries and the
Purchaser from time to time; or

 

  3.2.5

any other right or security held by the Beneficiaries at any time being
defective, void or unenforceable.

 

3.3

Other defences The liability of the Guarantor under this Guarantee shall not be
affected by anything which would not have released or reduced such liability had
the liability been as a principal debtor instead of as a guarantor.

 

4

Preservation of Rights

 

4.1

Preservation This Guarantee shall be continuing notwithstanding any intermediate
discharge of the Guaranteed Obligations. This Guarantee is in addition to any
other rights or security now or in the future held by the Beneficiaries for the
Guaranteed Obligations and shall not merge with or prejudice or be prejudiced by
any such rights or security or any other rights of the Beneficiaries, all of
which the Beneficiaries may deal with as it wishes without affecting the rights
of the Beneficiaries under this Guarantee.

 

4.2

Release conditional Any release, settlement, discharge or arrangement relating
to the liability of the Guarantor under this Deed shall be conditional upon no
payment, assurance or security received by the Beneficiaries in respect of the
Guaranteed Obligations being avoided or reduced under any law relating to
insolvency, and the Beneficiaries may after any such avoidance or reduction
exercise all or any of its rights under this Guarantee or any other rights which
it would have been entitled to exercise but for such release, settlement,
discharge or arrangement.

 

4.3

Restrictions on Guarantor Until all claims of the Beneficiaries in respect of
the Guaranteed Obligations have been discharged in full the Guarantor shall not:

 

  4.3.1

be subrogated to any of the rights of the Beneficiaries;

 

  4.3.2

take any steps to enforce any claim that it may have against the Purchaser; or

 

  4.3.3

have the benefit of any security from the Purchaser.

 

4.4

Other payment sources Subject to clause 2, the Beneficiaries may obtain payment
of the Guaranteed Obligations from any source in any order without releasing or
reducing the liability of the Guarantor and may enforce this Guarantee before or
after resorting to any such other means of payment.

 

Page 4



--------------------------------------------------------------------------------

5

Representations and Warranties

 

5.1

The Guarantor represents and warrants to the Beneficiaries that on each day on
which any Guaranteed Obligations remain outstanding:

 

  5.1.1

Compliance with legal restrictions no provision of this Guarantee contravenes
any of the provisions of its memorandum or articles of association or other
constitutional documents and neither this Guarantee nor its performance will
infringe any law or obligation binding upon it;

 

  5.1.2

Status (a) it is duly constituted and in good standing under the laws of the
country in which it is incorporated; (b) it is not insolvent or in liquidation
or administration or subject to any other insolvency procedure; (c) no receiver,
manager, trustee, custodian or analogous officer has been appointed in respect
of any part of its property, undertaking or assets; and (d) it has the
appropriate power and authority to own its property and assets and to carry on
its business as now conducted;

 

  5.1.3

Capacity it has the appropriate power to enter into and perform the terms and
conditions of this Guarantee and has taken all necessary action to authorise the
execution, delivery and performance of this Guarantee;

 

  5.1.4

Obligations binding the obligations expressed as being assumed by it under this
Guarantee constitute its valid, legal and binding obligations;

 

  5.1.5

Other approvals no consent, permit, licence, approval, authorisation or
registration of or with any governmental, judicial or other third party is
required or desirable in connection with the execution, performance, validity or
enforceability of this Guarantee; and

 

  5.1.6

Authorisations it holds (and has at all times complied with in all material
respects) all authorisations required to carry on its business and is not aware
of any event or circumstance which could reasonably be expected adversely to
affect its right to hold or to obtain renewal of all such authorisations or to
obtain any new authorisations which will or may be required in the future
pursuant to any regulatory provisions in order to carry on its business.

 

6

Payments

 

6.1

External factors All payments made by the Guarantor under this Guarantee shall
be paid without set-off or counterclaim to the credit of such account as the
Beneficiaries may designate and shall be made in full and free and clear of any
deduction or withholding save for such deductions and withholdings as are
required by law. If the Guarantor is required by law to make any deduction or
withholding from any payment due under this Guarantee, the Guarantor shall
simultaneously pay whatever additional amount is necessary to ensure that the
Beneficiaries receives and retains a net sum equal to the payment it would have
received had no deduction or withholding been made.

 

6.2

Set-off The Beneficiaries may at any time or times without notice (both before
and after demand) set off any matured liability of the Guarantor to the
Beneficiaries against any matured liability of the Beneficiaries to the
Guarantor and may for such purpose convert, purchase or exchange any currency
and estimate any unascertained obligation.

 

6.3

Indemnity The Guarantor shall indemnify the Beneficiaries on demand against any
loss or expense (including, without limitation, legal fees) sustained or
incurred as a result either of a failure by the Guarantor to perform any of its
obligations under this Guarantee or of any representation or warranty made in
this Guarantee having been incorrect when made.

 

7

Costs

 

7.1

Costs The Guarantor shall reimburse the Beneficiaries on demand for all amounts
(including legal fees and all value added and similar taxes) which the
Beneficiaries may from time to time reasonably pay in connection with the
enforcement and preservation of the rights of the Beneficiaries under it.

 

Page 5



--------------------------------------------------------------------------------

7.2

Expenses The Guarantor shall pay all stamp, registration and other taxes payable
in connection with this Guarantee and any action taken in connection with this
Guarantee including all liabilities, costs and expenses resulting from any
failure to pay or delay in paying any such tax.

 

8

Miscellaneous

 

8.1

Variation No variation of this Guarantee shall be valid unless in writing signed
by the Guarantor and the Beneficiaries.

 

8.2

Waivers No failure by the Beneficiaries to exercise and no delay on its part in
exercising any right shall operate as a waiver of that right. No single or
partial exercise of any right shall preclude any further or additional exercise
of that right.

 

8.3

Partial Invalidity If any provision of this Guarantee is or becomes invalid,
illegal or unenforceable in any respect the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired.

 

8.4

Counterparts This Guarantee may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Guarantee.

 

8.5

Contracts (Rights of Third Parties) Act 1999 A person who is not a party to this
Guarantee has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Guarantee.

 

8.6

Effectiveness This Guarantee (including, for the avoidance of doubt, Clauses 2
to 4) shall become effective only upon Closing (as defined in the SPA) having
occurred under the SPA.

 

9

Assignment and transfer

Subject to the prior written consent of the Guarantor (such consent not to be
unreasonably withheld), the Beneficiaries may:

 

  (a)

assign any of its rights; or

 

  (b)

transfer by novation any of its rights or obligations,

under this Guarantee to a bank or financial institution or to a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in Deferred Payments, securities or other
financial assets.

 

10

Notices

 

10.1

Communications in writing

Any communication to be made under or in connection with this Guarantee shall be
made in writing and unless otherwise stated, may be made by letter.

10.2 Addresses

The address and email address (and the department or officer, if any, for whose
attention the communication is to be made) for any communication or document to
be made or delivered under or in connection with this Guarantee is:

 

  (a)

in the case the Guarantor:

Attention: John Gellert / Andrew Everett

 

Page 6



--------------------------------------------------------------------------------

460 Park Ave

12th Floor

New York, NY 10022

United States of America

Email: jgellert@seacormarine.com / Aeverett@seacormarine.com

 

  (b)

in the case of the 1st Beneficiary:

Attention: Zhang Min

6th Floor, No. 5299 Binjiang Avenue, Pudong New Area, Shanghai, 200127,
P.R.China.

Email: zhang.min2@coscoshipping.com

 

  (c)

in the case of the 2nd Beneficiary:

Attention: Wang Bo

23nd floor, No.628 Minsheng Road, Pudong New Area, Shanghai, 200135, P.R.China.

Email:Wang.bo2@coscoshipping.com

or, in each case, any substitute address, and email address, or department or
officer as the Guarantor or the Beneficiaries may notify to the other party, by
not less than five days’ notice.

 

10.3

Delivery

Any communication or document made or delivered by one person to another under
or in connection with this Guarantee will only be effective if by way of letter,
when it has been left at the relevant address or five (5) days after being
deposited in the post postage prepaid in an envelope addressed to it at that
address and, if a particular department or officer is specified as part of its
address details provided under Clause 10.2, if addressed to that department or
officer. Any communication or document which becomes effective, in accordance
this Clause, after 5pm in the place of receipt shall be deemed only to become
effective on the following day.

 

10.4

Electronic communication

 

  10.4.1

Any communication to be made between the parties under or in connection with
this Guarantee may be made by electronic mail or other electronic means to the
extent that the parties agree that, unless and until notified to the contrary,
this is to be an accepted form of communication, and if the parties:

 

  (a)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

Page 7



--------------------------------------------------------------------------------

  (b)

notify each other of any change to their address or any other such information
supplied by them by not less than five (5) days’ notice.

 

  10.4.2

Any electronic communication made between the parties will be effective only
when actually received in readable form and only if it is addressed in such a
manner as the parties shall specify for this purpose.

 

  10.4.3

Any electronic communication which becomes effective, in accordance with this
Clause, after 5:00pm in the place of receipt shall be deemed only to become
effective on the following day.

 

10.5

English language

 

  10.5.1

Any notice given under or in connection with this Guarantee must be in English.

 

  10.5.2

All other documents provided under or in connection with this Guarantee must be
in English, or if not in English, and if so required by the receiving party,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

11

Law and Jurisdiction

This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

Any dispute arising out of or in connection with this Guarantee, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration in accordance with the rules of London
Maritime Arbitrators Association for the time being in force, which rules are
deemed to be incorporated by reference in this clause. The seat of the
arbitration shall be London, United Kingdom. The Tribunal shall consist of three
arbitrators. The language of the arbitration shall be English.

 

Page 8



--------------------------------------------------------------------------------

This Guarantee has been signed on behalf of the Beneficiaries and executed as a
deed by the Guarantor and is delivered by the Guarantor on the date written at
the start of this Guarantee.

 

The Guarantor

 

Executed as a    ) Deed by SEACOR MARINE    ) HOLDINGS INC    ) /s/
John Gellert                          Authorised Signatory

 

The Beneficiaries

     

Executed as a

   )   

Deed by CHINA SHIPPING FAN TAI LIMITED

         )    /s/ Ming Dong                    

acting by

   )   

Authorised Signatory

     )           )     

its duly authorised signatories

   )   

Executed as a

   )   

Deed by CHINA SHIPPING INDUSTRY (HONG KONG) CO., LIMITED

   )    /s/ Yu Jianzhong                    

acting by

   )    Authorised Signatory      )           )     

its duly authorised signatories

   )   

 

Page 9